IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PEOPLES SECURITY BANK & TRUST             : No. 770 MAL 2017
SUCCESSOR BY MERGER TO PENN               :
SECURITY BANK & TRUST CO.,                :
                                          : Petition for Allowance of Appeal from
                   Respondent             : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
ROBERT A. FRITZ,                          :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.